DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species I (Claims 1-4, 8-12) and Species III (new claims 13-17) in the reply filed on 09/08/2021 is acknowledged.  The traversal is on the ground(s) that Species I and Species III disclose the subject matter “a reference current generator suitable for generating a reference current, and a plurality of comparators enabled based on each of bias voltage and suitable for comparing a plurality of pixel signals with a ramp signal, respectively, and there is no search and/or examination burden since Species III includes the subject matter of Species I.  
This is not found persuasive because of the reasons below.
a/ Species I (Figures 1-2) discloses only one “bias voltage generator 120” in Figure 1, while Species III (Figures 5-6) discloses “plurality of bias voltage generators 320” in Figure 5; therefore, Species I and Species III are distinct from each other.
b/ There is a search and/or examination burden for the Examiner since the Species require a different field of search such as employ different search strategies or search queries.  It should note that the search for feature “plurality of bias voltage generators 320” in Figure 5 of Species III is not required in searching only one “bias voltage generator 120” in Figure 1 of elected Species I.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-7, 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/08/2021.

Response to Arguments
Applicant's arguments filed on 03/08/2022 have been fully considered but they are not persuasive. 
In re pages 5-7, Applicant argues that Nakamizo fails to teach at least a mirroring circuit coupled between a common node and a supply terminal of a second voltage, and suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current, as discussed for claim 1.
In response, the Examiner respectfully disagrees.
Claim 1 recited limitation “a mirroring circuit coupled between a common node and a supply terminal of a second voltage, and suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current;” the Examiner considers that Nakamizo does disclose this limitation. 
Nakamizo discloses in figures 5 and 18, paragraph [0066], “The MOS transistors 156 and 157 form a current mirror circuit.  A predetermined bias current is supplied to the drain of the MOS transistor 157 by the bias signal line BIAS. Substantially the same current as the bias current also flows in the MOS transistor 156,” which is read on ““a mirroring circuit coupled between a common node and a supply terminal of a second voltage, and suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current.” It should be note that “the same current as the bias current also flows in the MOS transistor 156” broadly read on “suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage.”

In re pages 7-8, Applicant argues that YAMASHITA fails to teach at least a mirroring circuit coupled between a common node and a supply terminal of a second voltage, and suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current, as discussed for claim 1.
In response, the Examiner respectfully disagrees.
Claim 1 recited limitation “a mirroring circuit coupled between a common node and a supply terminal of a second voltage, and suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current;” the Examiner considers that YAMASHITA et al. does disclose this limitation. 
YAMASHITA et al. discloses in figure 6, paragraphs [0155]-[0160], “The FETs 92 and 93 respectively act as a mirror source and a mirror destination to form a current mirror. Consequently, the FET 93 acts as a current source for supplying a constant current that is mirror-ratio-times larger than the current flowing in the FET 92. The constant current supplied from the FET 93 is the bias current IA for operating the comparator 73,” which is read on ““a mirroring circuit coupled between a common node and a supply terminal of a second voltage, and suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current.” It should be note that “the FET 93 acts as a current source for supplying a constant current that is mirror-ratio-times larger than the current flowing in the FET 92” broadly read on “suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamizo (US 2018/0176490).
Regarding claim 1, Nakamizo discloses an image sensing device comprising:
a current supply circuit (MOS transistors 151, 152, figures 5, 18, paragraphs [0059]-[0061]) coupled between a supply terminal of a first voltage (Vdd1, figures 5, 18, paragraphs [0059]-[0061]) and a pair of output terminals (figures 5, 18);
an input circuit (signal input transistor 153, reference input signal transistor 154, figures 5, 18, paragraphs [0059]-[0063]) coupled between the pair of output terminals and a common node, and suitable for receiving a pixel signal and a ramp signal (figures 5, 18, paragraphs [0059]-[0066]); and
a mirroring circuit (MOS transistors 156, 157, figures 5, 18, paragraphs [0059]-[0066]) coupled between the common node and a supply terminal of a second voltage, and suitable for compensating for an operating current, which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMASHITA et al. (US 2021/0185256).
Regarding claim 1, YAMASHITA et al. discloses an image sensing device comprising:
a current supply circuit (FETs 83, 84, figure 6, paragraphs [0144]-[0168]) coupled between a supply terminal of a first voltage (power supply Vdd, figure 6, paragraphs [0144]-[0168]) and a pair of output terminals (figure 6);
an input circuit (FETs 81, 82, figure 6, paragraphs [0144]-[0168]) coupled between the pair of output terminals and a common node, and suitable for receiving a pixel signal and a ramp signal (figures 5, 6, paragraphs [0144]-[0168]); and
a mirroring circuit (FETs 92, 93, figure 6, paragraphs [0144]-[0168]) coupled between the common node and a supply terminal of a second voltage, and suitable for compensating for an operating current (current IA, figures 5, 6, paragraphs [0160]-[0168]), which flows between the common node and the supply terminal of the second voltage, based on a reference current when generating the operating current by mirroring the reference current.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 9,232,165).
Regarding claim 8, Saito discloses an image sensing device comprising:
a reference current generator (constant current generator 20, figure 2, column 3, lines 4-33) suitable for generating a reference current;
a bias voltage generator (the first capacitor element 26 and the switch NMOS transistor 27 are sampling and holding switches for sampling and holding the bias voltage at the gate terminal of the NMOS transistor 22 by a signal PCL_RBIAS, figures 1, 2, column 3, lines 4-33) suitable for generating at least one bias voltage corresponding to the reference current, and compensating for the at least one bias voltage based on the reference current; and
a plurality of comparators (plurality of comparators 3, figures 1, 2, column 2, lines 29-67; column 3, lines 4-33) enabled based on the at least one bias voltage, and suitable for comparing a plurality of pixel signals with a ramp signal, respectively.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUMOTO et al. (US 2016/0249005).
Regarding claim 8, MATSUMOTO et al. discloses an image sensing device comprising:
a reference current generator (current source circuit 80, figure 4, paragraphs [0045]-[0050]) suitable for generating a reference current;
a bias voltage generator (bias circuit 50, figure 4, paragraphs [0045]-[0050]) suitable for generating at least one bias voltage corresponding to the reference current, and compensating for the at least one bias voltage based on the reference current; and
a plurality of comparators (plurality of comparators included in AD converter 13, figure 4, paragraphs [0045]-[0050]) enabled based on the at least one bias voltage, and suitable for comparing a plurality of pixel signals with a ramp signal, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 9,232,165) in view of Nakamizo (US 2018/0176490).
Regarding claim 12, Saito et al fails to disclose wherein each of the plurality of comparators includes: 
a current supply circuit coupled between a supply terminal of a second high voltage and a pair of output terminals; 
an input circuit coupled between the pair of output terminals and a common node, and suitable for receiving each of the plurality of pixel signals and the ramp signal; and 
a mirroring element coupled between the common node and the supply terminal of the low voltage, and suitable for generating an operating current corresponding to the reference current based on the at least one bias voltage.
However, Nakamizo discloses:
a current supply circuit (MOS transistors 151, 152, figures 5, 18, paragraphs [0059]-[0061]) coupled between a supply terminal of a second high voltage (Vdd1, figures 5, 18, paragraphs [0059]-[0061]) and a pair of output terminals (figures 5, 18); 
an input circuit (signal input transistor 153, reference input signal transistor 154, figures 5, 18, paragraphs [0059]-[0063]) coupled between the pair of output terminals and a common node, and suitable for receiving each of the pixel signals and the ramp signal (figures 5, 18, paragraphs [0059]-[0066]); and 
a second mirroring element (MOS transistors 156, 157, figures 5, 18, paragraphs [0059]-[0066]) coupled between the common node and the supply terminal of the low voltage, and suitable for generating an operating current corresponding to the reference current based on the bias voltage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Saito et al. by the teaching of Nakamizo in order to compare a reference signal generate by a reference generation unit  with an analog signal output by a photoelectric converter.  Doing so, a comparison result is output as an electric signal for further processing (paragraph [0049]).

Allowable Subject Matter
Claims 2-4, 9-11, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        6/03/2022